—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, the verdict is supported by legally sufficient evidence and is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. Defendant freely bargained for the maximum sentence upon his conviction of criminal possession of a weapon in the second degree in satisfaction of pending charges of, inter alia, assault in the first degree and criminal possession of a controlled substance in the third degree (see, People v Kohler, 147 AD2d 937, lv denied 73 NY2d 1017; see also, People v Cotton, 219 AD2d 836, 837, lv denied 87 NY2d 900). (Appeal from Judgment of Onondaga County Court, Burke, J. — Criminal Possession Weapon, 2nd Degree.) Present — Pine, J. P., Wisner, Hurlbutt and Balio, JJ.